83441: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26796: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83441


Short Caption:KOKOSKI (DALE) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C316180Clark Co. - Eighth Judicial District - A829716Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Herndon for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDale James Kokoski
					In Proper Person
				


RespondentWilliam HutchingsAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/30/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/30/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (C316180) (SC)21-25221




08/30/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (A829716) (SC)21-25223




09/16/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/DH (SC)21-26796




10/11/2021RemittiturIssued Remittitur. (SC)21-29110




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29110





Combined Case View